Citation Nr: 0100090	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  98-03 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for status post 
fracture right ankle with internal fixation, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from December 1984 to August 
1989.  

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  In May 1999, the Board 
issued a decision denying this claim along with several 
others.  The veteran appealed these denials to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2000, the Court issued an Order granting the parties joint 
motion to vacate and remand the issue of entitlement to an 
increased evaluation for status post fracture right ankle 
with internal fixation.  That Order also dismissed 10 of the 
other issues on appeal and the remaining issue was the 
subject of a separate Order.  Thus, the increased rating 
claim is again before the Board.  


REMAND

Initially, the Board notes that on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "Act"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising a claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The parties to the joint motion cited a lack of clinical 
support for the Board's findings along with a need for 
further explanation of the Board's findings.  The Board 
concludes that additional development is required before it 
can adjudicate the veteran's claim. 

The veteran was last afforded an orthopedic examination by 
the VA in August 1997.  The parties observed in the joint 
motion that the examiner made no findings with regard to 
weakened movement, fatigability, or incoordination due to his 
right ankle disability.  In evaluating a service-connected 
joint disability, the Court held in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) that the Board had inadequately considered 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court found that diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Due to the lack of findings cited by the parties 
with regard to these factors, additional development is 
required.

In addition to the requirements recently set forth by 
Congress, the Court has long held that the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim, and that this duty includes conducting a thorough 
and contemporaneous medical examination of the veteran.  See 
Talley v. Brown, 6 Vet. App. 72, 74 (1993); see also 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.303(a) (2000).  The new 
examination report should thus include findings pertaining to 
painful motion and painful use, as well as weakened movement 
and excess fatigability, with respect to any joint affected, 
so that the VA can determine the nature and severity of his 
service-connected residuals of right ankle fracture.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the notification requirements and 
development procedures in sections 3 
and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) have been satisfied, 
and that assistance has been provided 
in obtaining any relevant medical 
records.  

2.  The veteran should then be afforded 
an orthopedic examination to determine 
the nature and extent of his service-
connected right ankle disability.  The 
claims file should be made available to 
the examiner for review prior to 
examination.  All necessary tests 
should be performed.  The examiner is 
requested to (1) record all ranges of 
motion of the veteran's right ankle and 
also note (2) any portion of the 
movable arc is painful on motion or 
weightbearing of the right ankle, 
together with any objective indicia of 
such pain.  The examiner is asked to 
note whether (3) there is ankylosis or 
any other deformity of the right ankle 
in plantar flexion or dorsiflexion.  
The examiner should also provide (4) a 
full description of the likely effects 
of the right ankle disability upon the 
veteran's ordinary activities, 
including the extent of any painful or 
weakened movement, excess fatigability, 
or any incoordination.  To the extent 
possible, (5) any such additional 
functional loss should be assessed in 
terms of additional loss of range of 
motion of the ankle joint itself.  If 
this is not feasible, the examiner 
should so state.  

3.  After ensuring that the requested 
information has been reported, the RO 
should again review the claim for 
increase, including consideration of 
38 C.F.R. §§ 4.40, 4.45 pertaining to 
functional loss.  

4.  The veteran and his representative 
should then be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  
Thereafter, subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional 
development.  The Board intimates no opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and argument on this claim for increase.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



